DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 9/17/21.  Claims 1, 5-7 and 12 have been amended, claims 2, 8, and 14 are canceled, claims 1, 3-7, 9-13 and 15-18 are currently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 12-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,364,106 to Ortiz (hereinafter “Ortiz”) in view of US Publication No. 2017/0178535 to Vignola (hereinafter “Vignola”) and further in view of US Publication No. 2006/0088574 to Manning et al. (hereinafter “Manning”).
In re Claims 1, 9 & 10
Ortiz teaches a system for monitoring diet comprising:
an information transmitter configured to transmit information of a food to be eaten in response to an operation of an eater taking out the food to be eaten from a storage container (col. 5, ll. 56-59; Fig. 1); and
an information processor configured to receive the information of the food from the information transmitter and to determine whether the food to be eaten meets requirements or not according to the information of the food to be eaten and a pre-stored information regarding the food that the eater needs to ingest (col. 9, ll. 1-15, 38-67);
wherein the information processor comprises:
an information reader (sensors) configured to receive the information of the food to be eaten and to transmit the read information of the food;
a computing device (processor) configured to receive the read information of the food from the information reader and to determine whether the food to be eaten meets requirements of not according to the information of the food to be eaten and the pre-stored information regarding the food that the eater needs to ingest (col. 3, ll. 32-65, col. 9, ll. 1-15); and
a diet reminder (processor) sending a first alert to a user when the food does not meet the requirements or when the weight of food exceeds a weight range of food the user needs to eat or sending a second alert when the weight of a certain ingredient exceeds the weight range of the certain ingredient (col. 9, ll. 1-15, 38-67).

The location of the devices is interpreted as a matter of design choice since by using either the sidewall location recited in the claims, or by using the location of the devices as taught by Ortiz (see Ortiz: col. 13, ll. 4-12, 41-45), the goal of receiving food information, processing the information and sending a reminder based on the processing is achieved.
It would have been obvious to one possessing ordinary skill in the art, before the effective filing date of the invention, to have used either the arrangement of Ortiz or the recited arrangement since the use of one or the other is interpreted as a mere matter of design choice that fails to distinguish the claimed invention over the prior art of record.
Vignola teaches a nutritional container having a counter and count button for gradually adjusting a count value (Fig. 1, par. 0039).
It would have been obvious to one possessing ordinary skill in the art, before the effective filing date of the invention, to have further modified Ortiz to include a counter and button, as taught by Vignola in order to allow a user to manually enter values for tracking a goal.
Ortiz/Vignola lack specifically teaching, however, Manning discloses wherein the information of the food comprises a content of a certain ingredient of the food, and the certain ingredient of the food is preset according to at least one of a need on intake of glucose for a diabetic patient and a need on intake of a mineral element for a pregnant 

In re Claims 3-4
Ortiz further teaches wherein the information is the weight of the food (Abstract), the information processor being configured to determine whether the weight of the food to be eaten is within a weight range of the food that the eater needs to ingest or not (Abstract, col. 9, ll. 38-46).

In re Claims 5-6
Ortiz further teaches wherein in response to the information of the food comprising the content of the certain ingredient of the food, the information processor is configured to determine whether a weight of the certain ingredient of the food to be eaten is within a weight range of the certain ingredient of the food that the user needs to ingest or not according to pre-stored range of the weight of the certain ingredient of food that the eater needs to ingest (Abstract, col. 9, ll. 1-15, col. 11, ll. 48-62: different ingredients are on the container and are weighed and used to provide alerts based on comparison of the weights to stored user information).

In re Claim 7
using the weight and food type to make determinations).

In re Claims 12-13
Ortiz further teaches determining the weight of each species in a food to be eaten an total weight of a certain ingredient; determining the total weight according to the weights of each species in the food to be eaten and determine whether the total weight of the food to be eaten is within a weight range of the food that the eater needs to ingest or not; and determine whether the total weight of the certain ingredient of the food to be eaten is within a weight range of the certain ingredient of the food that the eater needs to ingest or not (col. 9, ll. 1-15, 61-67; col. 12, ll. 4-15; Fig. 3).

In re Claims 15-17
Ortiz further teaches containers for storing food with transmitters in the containers and weight sensors in the containers (Abstract; col. 5, ll. 50-59).

In re Claim 18
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ortiz and Vignola, and Manning as applied to claim 1 above, and further in view of US 2016/0350715 (Minvielle).

In re Claim 11
Ortiz and Vignola render the limitations of claim 1 obvious (see rejection above) but fail to specifically teach the claims use of expiration dates to send alerts.
In analogous art, Minvielle teaches that it is known to user the expiry date of food items in order to provide alerts to a user (par. 0317).
It would have been obvious to one possessing ordinary skill in the art, before the effective filing date of the invention, to have further supplemented Ortiz with the teachings of Minvielle by utilizing the expiration date of food as a condition to send an alert to a user in order to remind a user when a food will lose nutritional content or become harmful to ingest.


Response to Arguments
Applicant’s arguments, filed 9/17/2021, with respect to the rejection(s) of claim(s) 1, 3-7, 9, 12-13 and 15-18  under 35 USC 103 have been fully considered and are moot based on the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715